Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-29-2008

Purveegiin v. Secretary Homeland
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2029




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Purveegiin v. Secretary Homeland" (2008). 2008 Decisions. Paper 1110.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1110


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                     No. 07-2029


            BATSAIHAN PURVEEGIIN,
                          Appellant

                          v.

    SECRETARY MICHAEL CHERTOFF, of the
         Department of Homeland Security;
     ALBERTO GONZALES, Attorney General
          of the United States of America;
       THOMAS DECKER, District Director
        Philadelphia field Office Deportation
    Detention ICE; JACQUELINE OSTERLIND;
       CRAIG LOWE, Warden, Pike County
                Correctional Facility


    On Appeal from the United States District Court
              for the District of New Jersey
         (D.C. Civil Action No. 06-cv-01064)
    District Judge: Honorable Thomas I. Vanaskie


   Submitted Pursuant to Third Circuit LAR 34.1(a)
                   May 12, 2008

Before: AMBRO, FUENTES and FISHER, Circuit Judges

             Opinion filed May 29, 2008


                      OPINION
PER CURIAM

       In May 2006, Batsaihan Purveegiin filed a petition pursuant to 28 U.S.C. § 2241 in

the District Court for the Middle District of Pennsylvania challenging his detention during

his removal proceedings. In January 2007, Purveegiin filed a petition for review of an

order of removal entered by the Board of Immigration Appeals (BIA) and a motion to

stay removal which were docketed in this Court at No. 07-1227.1 On March 5, 2007, after

Purveegiin had been inadvertently removed to Mongolia while his stay motion was

pending, the District Court dismissed the § 2241 petition as moot. Purveegiin remains in

Mongolia.2 Purveegiin filed a timely notice of appeal, and we have jurisdiction under 28

U.S.C. § 1291.

       We exercise plenary review over the District Court’s ruling on mootness.

Belitskus v. Pizzingrilli, 343 F.3d 632, 639 (3d Cir. 2003). Because Purveegiin is no

longer in custody, we agree with the District Court that his § 2241 petition is moot. See

In re Cantwell, 659 F.2d 1050, 1053 (3d Cir. 1981) (“[A]n appeal will be dismissed as

moot when events occur during the pendency of the appeal which prevent the appellate

court from granting any effective relief.”) If in the future Purveegiin is returned to the


   1
   Counsel was appointed for Purveegiin, and the petition has been stayed pending this
Court’s en banc decision in Pierre v. Attorney General, No. 06-2496.
   2
     On March 13, 2007, we ordered the government to return Purveegiin to the United
States. According to the government’s most recent status report, the negotiations between
the government and Purveegiin for his return stalled because Purveegiin insisted that the
government obtain a Mongolian passport for him and did not want to be detained upon
his return to the United States.

                                              2
United States and detained, he can file a new § 2241 petition challenging that detention.3

       For the above reasons, we will affirm the District Court’s March 5, 2007 order.




   3
     In April 2007, Purveegiin filed a motion in No. 07-1227 requesting that he not be
detained upon his return to the United States. We denied his request and noted that
appointed counsel could file a motion for bail or release if counsel deemed such a motion
to be nonfrivolous.

                                             3